 


109 HR 400 IH: Western Cotton Research Laboratory Conveyance Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 400 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Pastor introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for the conveyance of the Western Cotton Research Laboratory in Phoenix, Arizona, to the nonprofit organizations that originally provided the real property for the laboratory, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Western Cotton Research Laboratory Conveyance Act.  
2.Land conveyance, Western Cotton Research Laboratory, Phoenix, Arizona 
(a)Conveyance requiredAs soon as practicable after the completion of Agricultural Research Service operations at the Western Cotton Research Laboratory located at 4135 East Broadway Road in Phoenix, Arizona, the Secretary of Agriculture shall convey, without consideration, to the Arizona Cotton Growers Association and to Supima (the successor of the Arizona Cotton Planting Seed Distributors) all right, title, and interest of the United States in and to the real property at that location, including improvements thereon. The real property was originally conveyed to the United States by the Arizona Cotton Growers Association and the Arizona Cotton Planting Seed Distributors in 1966 for nominal consideration. 
(b)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey, as well as any other administrative costs incurred in connection with the conveyance, shall be borne by the Secretary.  
 
